                        Case 2:19-cv-00222-GMN-CWH Document 15 Filed 07/03/19 Page 1 of 2



                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 003062
                    2 Robert.Freeman@lewisbrisbois.com
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    3 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    4 702.893.3383
                      FAX: 702.893.3789
                    5 Attorneys for Defendants

                    6                                    UNITED STATES DISTRICT COURT

                    7                              DISTRICT OF NEVADA, SOUTHERN DIVISION

                    8                                                 ***

                    9 HARRIE LEROY GENTRY,                              CASE NO. 2:19-cv-00222-GMN-CWH

                   10                      Plaintiff,                   STIPULATION AND ORDER TO DISMISS
                                                                        PLAINTIFF’S COMPLAINT WITH
                   11            vs.                                    PREJUDICE

                   12 YORK RISK SERVICES GROUP, INC.,
                      Foreign Corporation; STEADFAST
                   13 INSURANCE COMPANY, a Foreign
                      Corporation; LYFT, INC., a Foreign
                   14 Corporation; TINA ROMAN, individually,
                      DOES I-XX; and ROE CORPORATIONS
                   15 I-XX ,

                   16                      Defendants.

                   17

                   18            IT IS HEREBY STIPULATED and AGREED between Plaintiff HARRIE LEROY
                   19 GENTRY (“Plaintiff”), by and through his counsel, MAINOR WIRTH, LLP, and Defendants

                   20 YORK RISK SERVICES GROUP, INC., STEADFAST INSURANCE COMPANY, LYFT,

                   21 INC., and TINA ROMAN (“Defendants”) by and through their counsel, LEWIS BRISBOIS

                   22 BISGAARD & SMITH LLP, that Plaintiff’s Complaint against Defendants in the above-

                   23 entitled action shall be dismissed, with prejudice.

                   24 / / /

                   25 / / /

                   26 / / /

                   27 / / /

                   28 / / /
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4828-6134-7987.1
ATTORNEYS AT LAW
                        Case 2:19-cv-00222-GMN-CWH Document 15 Filed 07/03/19 Page 2 of 2



                    1            IT IS FURTHER STIPULATED AND AGREED that each party is to bear their own

                    2 attorneys’ fees and costs.

                    3 DATED this 3rd day of July, 2019.          DATED this 3rd day of July, 2019.

                    4 MAINOR WIRTH, LLP                          LEWIS BRISBOIS BISGAARD & SMITH         LLP

                    5
                                 /s/ Ash Marie Ganier                    /s/ Robert W. Freeman
                    6 By_____________________________            By
                        BRADLEY S. MAINOR, ESQ.                       ROBERT W. FREEMAN, ESQ
                    7   Nevada Bar No. 007434                         Nevada Bar No. 003062
                        JOSEPH J. WIRTH, ESQ.                         6385 S. Rainbow Boulevard, Suite 600
                    8                                                 Las Vegas, Nevada 89118
                        Nevada Bar No. 010280
                    9   ASH MARIE GANIER, ESQ.                        Attorneys for Defendants
                        Nevada Bar No. 014712
                   10   6018 S. Fort Apache Road, Suite 150
                        Las Vegas, Nevada 89148-5652
                   11   Attorneys for Plaintiff
                   12
                                                                  ORDER
                   13
                                 IT IS SO ORDERED.
                   14
                                               3 day of July, 2019.
                                 DATED this ______
                   15

                   16
                                                               _______________________________________
                   17                                               Gloria M. Navarro, Chief Judge
                                                                    UNITED STATES DISTRICT COURT
                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4828-6134-7987.1                          2
